FILED
                             NOT FOR PUBLICATION                            MAR 10 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



LUCIA MAGANA-MAGANA,                              No. 09-70348

               Petitioner,                        Agency No. A098-918-838

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 15, 2011 **

Before:        CANBY, FERNANDEZ, and M. SMITH, Circuit Judges.

       Lucia Magana-Magana, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We dismiss the petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Magana-Magana failed to show exceptional and extremely unusual hardship to a

qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th

Cir. 2005). Magana-Magana’s contention that the BIA applied an incorrect

hardship standard is not supported by the record and does not amount to a

colorable legal or constitutional claim over which we have jurisdiction. See

Mendez-Castro v. Mukasey, 552 F.3d 975, 979-80 (9th Cir. 2009).

      PETITION FOR REVIEW DISMISSED.




                                         2                                     09-70348